Title: To George Washington from William Stephens Smith, 8 March 1783
From: Smith, William Stephens
To: Washington, George


                        
                            Sir
                            Dobbs’s ferry 8th March 1783
                        
                        I was honoured with your Excellency’s private Letter of the 3d Inst—I shall be as attentive as can be wished
                            to the points particularly referred to; the subject has never yet in the most distant manner passed my lips—I shall
                            continue silently attentive to it, and under the mask of interrupting Commerce, sometimes review the scene; and with 24
                            hours notice, I think I shall be able to give a satisfactory Report. The matter which cannot be entrusted to paper, has
                            much alarmed me—I shall be particularly cautious. I have a report from the City this morning the Packett is not yet
                            arrived, and there is no news worth communicating.
                        Inclosed is a Copy of a Letter from Mr Jos. Mersereau, If your Excellency should think
                            proper to acquaint me with your pleasure on the subject of it I will forward it to the Gentleman. I am Your Excellency’s
                            most Obedt Servant
                        
                            W, S, Smith Lt Colo.
                        
                     Enclosure
                                                
                            
                                (Copy)
                                Dear Sire
                                Elizabeth Town March 2d 1783
                            
                            Your friendship in obtaining a permission from His Excellency General Washington for me to go within the
                                Enemy’s lines to settle some accounts with some B: Officers for monies advanced them when prisoners which I have a
                                prospect to secure if I apply soon; otherwise fear I shall loose it. I should not have troubled
                                you with this matter had it not been debts contracted when in office and under the military line, at the same time
                                would not wish to be troublesome but consider Justice to my family requires it If my services have not intitled me to
                                this indulgence I shall acquiesce in the result—a line from you will much oblige. Your Obt Hble Servt
                            
                                Joshua Mersereau
                            
                        
                        
                    